Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The prior art does not show the following features:
a variable gain phase shifter configured to control a gain and a phase of the first RF input signal at one time to generate the first RF intermediate signal in the transmission mode, to perform a second transmission gain adjustment function and a transmission phase adjustment function at one time based on a third control signal in the transmission mode, to control a gain and a phase of the second RF intermediate signal at one time to generate a second RF output signal in the reception mode, and to perform a second reception gain adjustment function and a reception phase adjustment function at one time based on the third control signal in the reception mode; or
a first variable gain phase shifter configured to control a gain and a phase of the first RF input signal at one time to generate the first RF intermediate signal in the transmission mode, and to perform a second transmission gain adjustment function and a transmission phase adjustment function at one time based on a third control signal in the transmission mode; a second variable gain phase shifter configured to control a gain and a phase of the second RF intermediate signal at one time to generate a second RF output signal in the reception mode, and to perform a second reception gain adjustment function and a reception phase adjustment function at one time based on a fourth control signal in the reception mode;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov